          Case 3:21-cv-00049-LPR Document 1 Filed 03/01/21 Page 1 of 4


                                                                                          FILED
                                                                                  EASTEu.Rs,.001s,sTTRICT COURT -
                                                                                           N         RICT ARKANSAS

               IN THE UNITED STATES DISTRICT COURT FOR THE                                MAR O1 2021
              EASTERN DISTRICT OF ARKANSAS, EASTERN DIVISION
                                     wor-tfttln O,v;-'iJ1 r1                    JAMES   w. MccoR~CLERK
                                                                                By:       ~ ~
LUZIA WHITE                                                                   PLAINTIFF                 DEP CLERK


V.                                                   CAUSE NO.:     3 :,,..,,--,
                                                                       oc '-V,_  ·
                                                                                   4q-LPR

SOUTHERN WHOLESALE, LLC.,
DAMON SCOTT TODD,                                                        ,,.;JlFJ:~DANTS
MARION WADE TODD,                                   ~:-;, case aSsigned to District Ju'j.Qe ____f},.~j~
DIANA NEWCOMB
and JOHN DOES A-D
                                                    and to Magistrate Judge             &j

                               COMPLAINT FOR DAMAGES


       COMES NOW the Plaintiff, Luzia White, by and through counsel, Steven W. Pittman,

Chatham Gilder Howell Pittman, PLLC and files his Complaint against the defendants and in

support thereof would show unto the Court as follows, to wit:

                               JURISDICTION AND VENUE

       1. The Plaintiff, Luzia White, is an adult resident citizen of the Hernando, Mississippi.

       2. The Defendant, Diana Newcomb, upon information and belief is an adult individual

and sole proprietorship doing business in the State of Arkansas as Honey Bee's Flea Market &

Consignment (hereinafter referred to as Honey Bee's). Service of Ms. Newcomb may be made at

2969 Hwy. 62/412, Highland, AR. 72542.

       3. The Defendant, Southern Wholesale LLC, (hereinafter referred to as Southern

Wholesale) is a Limited Partnership Company doing business in the State of Arkansas owned by

Damon Scott Todd and Marion Wade Todd, whose principal office is at 2969 Hwy 62/412

Highland, AR 72542, and whose registered agent for service of process is Damon Scott Todd

residing at 3357 Yankton Rd., Ash Flat, Arkansas72513.

                                                1
          Case 3:21-cv-00049-LPR Document 1 Filed 03/01/21 Page 2 of 4




       4. Damon Scott Todd is an adult resident citizen of the State of Arkansas residing at

3357 Yankton Rd., Ash Flat, Arkansas72513.

       5. Marion Wade Todd is an adult resident citizen of the State of Arkansas residing at

3357 Yankton Rd., Ash Flat, Arkansas72513.

       6. John Does A-D are unknown individuals and/or entities that are liable to Plaintiff as


alleged herein. The names and capacities of Defendants John Does A-D are inclusive, whether

individual, corporate or otherwise, and are presently unknown to Plaintiff, who sued said

Defendants by fictitious names, and will further seek leave of this Honorable Court to amend this

Complaint to show their true names and capacities when the same are ascertained. Plaintiff alleges

upon information and belief that each of the Defendants designated herein as a Doe is responsible

in some manner and liable herein to Plaintiff by reason of their tortious and wanton actions and/or

in some other manner whether alleged herein in this complaint or not, and by such wrongful

conduct, said Defendants, each of them, proximately caused and/or contributed to injury and

damage occasioned to Plaintiff herein.


       7. That all acts complained of occurred in the State of Arkansas.

       8. That there is complete diversity between the parties to the lawsuit and the amount in

controversy is greater than the minimal jurisdictional limits of this court therefore this Court has

proper jurisdiction.

                                              FACTS

       9. That on or about March 3, 2018 the plaintiff Luzi a White, 61 years old, leased a

booth in a building owned by Defendants Southern Wholesale, Damon Scott Todd and Marion

Wade Todd.

        10. That on or about March 3, 2018 defendant Honey Bee's leased the building owned by

                                                  2
          Case 3:21-cv-00049-LPR Document 1 Filed 03/01/21 Page 3 of 4




Defendants Southern Wholesale, Damon Scott Todd and Marion Wade Todd.

        11. That on or about March 3, 2018 the plaintiff fell when she stepped into a hole in the

ground on the premises owned by Southern Wholesale and leased by Honey Bee's.

        12. That the Plaintiff suffered severe, painful and continuing injuries.

                            CAUSE OF ACTION - NEGLIGENCE

        13. The Plaintiff re-alleges paragraphs 1-12 above as if set out here verbatim. The

Plaintiffs cause of action arises in Tort for the negligence of the defendants in the maintenance

and upkeep of the premises.

        14. That the harm resulting to the Plaintiff was caused by a hidden danger known to the

Defendants.

        15. At the time of her fall, the Plaintiff was a Licensee on the premises. The Defendants

beached their duty of ordinary care to the Plaintiff and persons such as the Plaintiff.

        16. The injuries sustained by the Plaintiff were proximately caused by one or more of the

following acts of negligence on the part of the Defendants:

               a.      Failing to maintain the area and premises in a reasonably safe condition

                       when they knew or should have known that the area would be used by the

                       Plaintiff.

               b.      Taking insufficient action to correct a dangerous and defective condition

                       when it knew or should have known of said condition;

               c.      Failing to act in a reasonable and prudent manner under the existing

                       conditions.

               d.      Failing to use ordinary care under the then existing circumstances.

               e.      Failing to warn of the hidden danger.




                                                  3
          Case 3:21-cv-00049-LPR Document 1 Filed 03/01/21 Page 4 of 4




                                           DAMAGES

    17. As a direct and proximate result of the negligence of the defendant, the plaintiff

has been caused to suffer the following damages to wit:

               a. Serious bodily injury; past, present and future.

               b. Great pain and suffering; past, present and future.

               c. Great mental anguish.

               d. Loss of earning capacity, lost wages and loss of investments and savings; past,

                    present and future.

               e. Medical, Doctor and hospital bills as well as other out of pocket expenses.

               f.   Loss of enjoyment of life.

                                     PRAYER FOR RELIEF

       As a direct and proximate result of the negligence of the defendants the plaintiff has

suffered damages as stated above and hereby prays for a Judgment against the defendants in

the amount of $150,000.00.

       WHEREFORE PREMISES CONSIDERED the plaintiff moves this honorable court to

set this matter for a jury trial once joined and for an award of damages as prayed for.

                                                 JURY TRIAL DEMANDED.

                                                 Respectfully Submitted,



                                                               ,. .
                                                        W. Pittman, M
                                                 Chatham Gilder Howell Pittman, PLLC
                                                 Attorney for Plaintiff
                                                 291 Losher Street
                                                 Hernando, MS 38632
                                                 (662) 429-1027



                                                    4
